Judgment, Supreme Court, New York County, entered on June 21, 1971, denying petitioner’s application to stay arbitration, is unanimously reversed, on the law, and the application for a stay is granted. Petitioner-appellant shall recover of respondent-respondent $30 costs and disbursements of this appeal. The record shows quite clearly that there is no contractual relationship between petitioner and respondent and that petitioner never agreed to arbitration with relation to respondent. Moreover, from the documentary evidence in the record, it is equally clear that respondent is not an assignee of the contract entered into between petitioner and International Technical Products, Inc. '(ITP). Quite to the contrary, the record shows that on May 31, 1966, petitioner entered into a contract with ITP under which petitioner was to purchase certain equipment from ITP. Thereafter, on October 28, 1966, ITP entered into a contract with respondent pursuant to which ITP agreed that respondent would be the manufacturer and supplier to fulfill the terms of the purchase order between ITP and petitioner. That contract specifically referred to respondent as “ subcontractor for the manufacture of the items ”, On November 17, 1966, ITP and petitioner modified their original agreement. This modification once again referred to respondent as ITP’s subcontractor. And it is to be further noted that there were subsequent modifications entered into between ITP and petitioner. It therefore appears that there was never any assignment of the contract by ITP to respondent. Rather, it is evident that the relationship between ITP and petitioner continued and that respondent was- merely a subcontractor engaged to manufacture the items required. Concur—-Markewieh, J. P., Kupferman, Murphy, McNally and Tilzer, JJ.